The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to application 16/444852 filed on 6/18/2019.

Election/Restrictions
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made in the reply filed on 2/24/2021.

	
Status of Claims
Claims 1-26 are currently pending and have been rejected as follows.

	
Priority
The Examiner has noted the Application is claiming priority from application BR102019006237-1 filed on 3/28/2019.







Claim Interpretation - 35 USC § 112 sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 24 is being interpreted under 35 U.S.C. 112(f).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 








	












Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:

Step 1: The claims fall within a statutory category, namely a method, a system, and a non-transitory computer readable medium.
[Step 1 = Yes, the claim falls within a statutory category]

Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A computational method for generating a score risk (IR) by way of a communications network, the method comprising the steps of: 
receiving at least one purchase order for at least one asset (DC), the purchase order of the asset (DC) generated from an agreement (A) established between a first entity (C) and a second entity (V), the agreement linked to the performance of an action between the entities (C,V), wherein: the generation of the agreement (A) between the first entity (C) and the second entity (V) generates an ideal transactional ballast (LI), the ideal transactional ballast (LI) comprising a plurality of ideal markers (Ln,L12,L13,L4,LI5...LIN) wherein each one of the ideal markers (LI1,L12,L13,L4,LI5...LIN) is related to the agreement (A) established between the entities (C,V), and the performance of the action between the entities (C,V) generates a real transactional ballast (LR), the real transactional ballast (LR) comprising a plurality of real markers (LR1, LR2, LR3, LR4, LR5...LRN), wherein each one of the real markers (LR1, LR2, LR3, LR4, LR5...LRN) is related to the action carried out between the entities (C,V), and generating and updating the score risk (IR) based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5...LRN) and the ideal markers (Ln,L12,L13,LI4,LI5...LIN).
The abstract idea limitations cover concepts performed in the human mind including observation, evaluation, judgement and opinion. That is, other than reciting computing network, nothing in the claim element precludes the step from being performed in the human mind or with pen and paper. The abstract idea limitations also cover certain methods of organizing human activity.  The limitations cover commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The dependent claims recite abstract ideas such as comparing and verifying data.

Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A computational method for generating a score risk (IR) by way of a communications network, the method comprising the steps of: 
receiving at least one purchase order for at least one asset (DC), the purchase order of the asset (DC) generated from an agreement (A) established between a first entity (C) and a second entity (V), the agreement linked to the performance of an action between the entities (C,V), wherein: the generation of the agreement (A) between the first entity (C) and the second entity (V) generates an ideal transactional ballast (LI), the ideal transactional ballast (LI) comprising a plurality of ideal markers (Ln,L12,L13,L4,LI5...LIN) wherein each one of the ideal markers (LI1,L12,L13,L4,LI5...LIN) is related to the agreement (A) established between the entities (C,V), and the performance of the action between the entities (C,V) generates a real transactional ballast (LR), the real transactional ballast (LR) comprising a plurality of real markers (LR1, LR2, LR3, LR4, LR5...LRN), wherein each one of the real markers (LR1, LR2, LR3, LR4, LR5...LRN) is related to the action carried out between the entities (C,V), and generating and updating the score risk (IR) based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5...LRN) and the ideal markers (Ln,L12,L13,LI4,LI5...LIN).

The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements include computing network and are no more than mere instructions to apply the exception using computer components.  The dependent claims do not include additional elements beyond merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). 
[Step 2A = Yes, the claim is directed to the abstract idea]

Step 2B: Claims 1-26 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as computing system (see original specification paragraphs [00204]). The dependent claims merely further narrow the abstract idea. The limitations are directed to 
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	
	















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fawls et al, US20080015920A1, hereinafter Fawls in view of Hoover et al, US20170286870A1, hereinafter Hoover:
As per independent claim 1, Fawls discloses A computational method for generating a score risk (IR) by way of a communications network, the method comprising the steps of: 
receiving at least one purchase order for at least one asset (DC), the purchase […] of the asset (DC) generated from an agreement (A) established between a first entity (C) and a second entity (V), the agreement linked to the performance of an action between the entities (C,V), wherein: 
[0044], [0052] “An investment firm might wish to determine the value at risk in its operational process resulting from the failure to appropriately record each and every trade settlement event on the contractual settlement date established for the specific event.” “The active participants include the investment manager that decides the security that should be purchased or sold; the broker with whom the trade is actually completed”
the generation of the agreement (A) between the first entity (C) and the second entity (V) generates an ideal transactional ballast (LI), the ideal transactional ballast (LI) comprising a plurality of ideal markers (Ln,L12,L13,L4,LI5...LIN) wherein each one of the ideal markers (LI1,L12,L13,L4,LI5...LIN) is related to the agreement (A) established between the entities (C,V),
[0035] “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric”
and the performance of the action between the entities (C,V) generates a real transactional ballast (LR), the real transactional ballast (LR) comprising a plurality of real markers (LR1, LR2, LR3, LR4, LR5...LRN), wherein each one of the real markers (LR1, LR2, LR3, LR4, LR5...LRN) is related to the action carried out between the entities (C,V), 
[0037] “Each expected condition 26 represents something which, under normal circumstances, should occur in connection the identified event while each actual condition 28 represents what did occur. ”
and generating and […] risk (IR) based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5...LRN) and the ideal markers (Ln,L12,L13,LI4,LI5...LIN).  Abstract, [0044] “compare one or more events, representing what actually happened, with a reference, which represents ideal performance in terms of operational process quality and risk, and express the corresponding results in quantitative terms.” “An example of the practical risk and quality metrics include the measurement of process performance of the financial instrument trade settlement process based on the measured value at risk as a result of a non-compliant trade event.”
Fawls does not explicitly disclose “the purchase order […]” “updating the score risk […]” as stated in the claim. (underlined emphasis on aspects not taught)Hoover however, in analogous art of data driven decisions discloses 
the purchase order […] ([0137] “At 1801, pre-award research may be performed through the system 501 before generating a request for bids to supply items. At 1802, a purchase requisition (PR) is generated that specifies the details for the procurement request for soliciting bids. At 1801-1802, item and supplier reports may be generated and accessed to aid in the procurement request generation”)
updating the score risk […] ([0140] “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).

As per independent claim 24, Fawls discloses A computer system for generating a score risk (IR) through a communications network, the system comprising: 
means for receiving at least one purchase order for at least one asset (DC), the purchase […] of the asset (DC) generated from an agreement (A) established between a first entity (C) and a second entity (V), the agreement linked to the performance of an action between the entities (C,V): 

means for obtaining an ideal transactional ballast (LI), the ideal transactional ballast (LI) comprising a plurality of ideal markers (Ln,L12,L13,L4,LI5...LIN) wherein each one of the ideal markers (LI1,L12,L13,L4,LI5...LIN) is related to the agreement (A) established between the entities (C,V),
[0035] “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric”
means for obtaining a real transactional ballast (LR), the real transactional ballast (LR) comprising a plurality of real markers (LR1, LR2, LR3, LR4, LR5...LRN), wherein each one of the real markers (LR1, LR2, LR3, LR4, LR5...LRN) is related to the action carried out between the entities (C,V), 
[0037] “Each expected condition 26 represents something which, under normal circumstances, should occur in connection the identified event while each actual condition 28 represents what did occur. ”
means for generating and […] risk (IR) based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5...LRN) and the ideal markers (Ln,L12,L13,LI4,LI5...LIN).  Abstract, [0044] “compare one or more events, representing what actually happened, with 
Fawls does not explicitly disclose “the purchase order […]” “updating the score risk […]” as stated in the claim. (underlined emphasis on aspects not taught)Hoover however, in analogous art of data driven decisions discloses 
the purchase order […] ([0137] “At 1801, pre-award research may be performed through the system 501 before generating a request for bids to supply items. At 1802, a purchase requisition (PR) is generated that specifies the details for the procurement request for soliciting bids. At 1801-1802, item and supplier reports may be generated and accessed to aid in the procurement request generation”)
updating the score risk […] ([0140] “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).


As per independent claim 25, Fawls discloses A non-transitory computer-readable storage media characterized by having stored therein instructions executable on a computer which, when executed by a processer, make a computer system: 
receive at least one purchase order for at least one asset (DC), the purchase […] of the asset (DC) generated from an agreement (A) established between a first entity (C) and a second entity (V), the agreement linked to the performance of an action between the entities (C,V): 
[0044], [0052] “An investment firm might wish to determine the value at risk in its operational process resulting from the failure to appropriately record each and every trade settlement event on the contractual settlement date established for the specific event.” “The active participants include the investment manager that decides the security that should be purchased or sold; the broker with whom the trade is actually completed”
obtain an ideal transactional ballast (LI), the ideal transactional ballast (LI) comprising a plurality of ideal markers (Ln,L12,L13,L4,LI5...LIN) wherein each one of the ideal markers (LI1,L12,L13,L4,LI5...LIN) is related to the agreement (A) established between the entities (C,V),
[0035] “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric”
obtain a real transactional ballast (LR), the real transactional ballast (LR) comprising a plurality of real markers (LR1, LR2, LR3, LR4, LR5...LRN), wherein each one of the real markers (LR1, LR2, LR3, LR4, LR5...LRN) is related to the action carried out between the entities (C,V), 

generate and […] risk (IR) based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5...LRN) and the ideal markers (Ln,L12,L13,LI4,LI5...LIN).  Abstract, [0044] “compare one or more events, representing what actually happened, with a reference, which represents ideal performance in terms of operational process quality and risk, and express the corresponding results in quantitative terms.” “An example of the practical risk and quality metrics include the measurement of process performance of the financial instrument trade settlement process based on the measured value at risk as a result of a non-compliant trade event.”
Fawls does not explicitly disclose “the purchase order […]” “updating the score risk […]” as stated in the claim. (underlined emphasis on aspects not taught)Hoover however, in analogous art of data driven decisions discloses 
the purchase order […] ([0137] “At 1801, pre-award research may be performed through the system 501 before generating a request for bids to supply items. At 1802, a purchase requisition (PR) is generated that specifies the details for the procurement request for soliciting bids. At 1801-1802, item and supplier reports may be generated and accessed to aid in the procurement request generation”)
updating the score risk […] ([0140] “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).


As per independent claim 26, Fawls discloses A system comprising: one or more processers, one or more memories associated to the processers and comprising instructions executable by the processers, the processers configured to execute the instructions and carry out a method as defined in claim 1:
Rejected as indicated in claim 1 above. 


Claims 2-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fawls/Hoover in view of Kennedy, US20170132626A1:
Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Fawls discloses
on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5...LRN) and the ideal markers (Lu,L2,L13,L14,LI5...LIN)
(Abstract, [0044] “compare one or more events, representing what actually happened, with a reference, which represents ideal performance in terms of operational process quality and risk, and express the corresponding results in quantitative terms.” “An example of the practical risk and quality metrics include the measurement of process performance of the financial instrument trade settlement process based on the measured value at risk as a result of a non-compliant trade event.”)
“the action carried out between the entities (C,V) is delimited by at least a first state of implementation (Pi) and at least a second state of implementation (PN), and the method further comprises the step of: generating at least one validation seal (Si, S2, S3, S4, S5...SN) based on the comparison between the real markers (LR1, LR2, LR3, LR4, LR5...LRN) and the ideal markers (Lu,L2,L13,L14,LI5...LIN), and generating a validation chain (Ci, C2,...CN) from the grouping of the validation seals (Si, S2, S3, S4, S5...SN), wherein each action carried out between the entities (C,V) generates a validation chain (Ci, C2,...CN).  ” as stated in the claim. (underlined emphasis on aspects not taught)Kennedy however, in analogous art of blockchain transaction processing discloses 
the action carried out between the entities (C,V) is delimited by at least a first state of implementation (Pi) and at least a second state of implementation (PN), and the method further comprises the step of: generating at least one validation seal (Si, S2, S3, S4, S5...SN) ([0018], [0041] “ which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated.” “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation”)
and generating a validation chain (Ci, C2,...CN) from the grouping of the validation seals (Si, S2, S3, S4, S5...SN), wherein each action carried out between the entities (C,V) generates a validation chain (Ci, C2,...CN).  
([0020], [0026] “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network” “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”)

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 3 is dependent on claim 2 which is rejected as indicated above. As per dependent claim 3, Fawls does not disclose wherein each validation seal (Si, S2, S3, S4, S5...SN) is generated a single time only and the validation seals (Si, S2, S3, S4, S5...SN) are unalterable.  
Kennedy however, in analogous art of blockchain transaction processing discloses 
wherein each validation seal (Si, S2, S3, S4, S5...SN) is generated a single time only and the validation seals (Si, S2, S3, S4, S5...SN) are unalterable ([0041] “ The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain 206 (e.g., by the updating module 218) and/or the transmission of a notification to the corresponding blockchain network 114 and/or one or more nodes in the corresponding blockchain network”)

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 4 is dependent on claim 3 which is rejected as indicated above. As per dependent claim 4, Fawls discloses- generating […] in a private environment, the private environment configured as an environment of a credit institution (CI), and validating […] in a public environment.  ([0049], [0048] “The investment firm compares its accumulated financial instrument holdings for the client account to the accumulated financial instrument holdings for the same client account information obtained from the custodian bank.” “ investment firm may wish to compare the current value of the difference between its financial instrument records and the financial instrument records of a client's custodian bank”)
Fawls does not disclose generating a validation chain (Ci, C2,...CN) in a private environment, the private environment configured as an environment of a credit institution (CI), and validating a validation chain (CI, C2,...CN) in a public environment. (underlined emphasis on aspects not taught)  
Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] validation chain (Ci, C2,...CN) […] ([0020], [0026], [0018], [0021] “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network” “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.” “Blockchain—A public ledger of all transactions of a blockchain-based currency. One or more computing devices may comprise a blockchain network” “the financial institution 104 may be an issuer 110, which may be a financial institution, such as an issuing bank, that issues a transaction account used to fund a payment transaction.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for validation (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 5 is dependent on claim 4 which is rejected as indicated above. As per dependent claim 5, Fawls does not disclose wherein validating the validation chain (Ci, C2,...CN) is by blockchain.  
 
wherein validating the validation chain (Ci, C2,...CN) is by blockchain.  ([0023] “the processing server 102 may be configured to validate electronic payment transactions processed via the payment network 106 via the use of a private blockchain associated with a blockchain network”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 6 is dependent on claim 5 which is rejected as indicated above. As per dependent claim 6, Fawls discloses
capturing the ideal markers (Ln,L2,L3,L14,Lis...LIN) based on the agreement (A) established between the entities (C and V) ([0044], [0052] “An investment firm might wish to determine the value at risk in its operational process resulting from the failure to appropriately record each and every trade settlement event on the contractual settlement date established for the specific event.” “The active participants include the investment manager that decides the security that should be purchased or sold; the broker with whom the trade is actually completed”)
and capturing the real markers (LR1, LR2, LR3, LR4, LR5...LRN) of at least one from among a third entity (E,Ei,E2...EN), a first entity (C) and a second entity (V) (Claim 15, [0049] “a third store, coupled in communicating relationship with said second store, containing one or more process measures and rules which represent ideal performance of the operational process of interest in terms of quality or risk” “The investment firm compares its accumulated financial instrument holdings for the client account to the accumulated financial instrument holdings for the same client account information obtained from the custodian bank.”)  

Claim 7 is dependent on claim 6 which is rejected as indicated above. As per dependent claim 7, Fawls discloses
[…] each one of the real markers (LR1, LR2, LR3, LR4, LR5...LRN) with their respective ideal markers (Ln,L2,L3,L14,Lis...LIN) ([0035] “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric”)
generating an expectation parameter (PE, PEI, PE2, PE3, PE4, PE5...PEN) based on the […]between each one of the real markers (LRi, LR2, LR3, LR4, LR5...LRN) and their respective ideal markers (Ln,L2,L3,L4,LI5...LIN), ([0010], claim 5 “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities” “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category”)
displacing a performance rating (I) based on each expectation parameter (PE, PEl, PE2, PE3, PE4, PE5...PEN) generated, and updating the score risk (IR) based on at least one from among the displacement of the performance rating (I) and each one of the expectation parameters (PE, PEI, PE2, PE3, PE4, PE5...PEN) generated.  ([0040], [0140], [0044] “cumulate the results for the chosen time period into groupings of compliant/non-compliant quantity performance and risk metrics by event into factors, dimensions and indexes that represent measures of operating performance and risk.” “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “An example of the practical risk and quality metrics include the measurement of process performance of the financial instrument trade settlement process based on the measured value at risk as a result of a non-compliant trade event. ”)
Fawls does not disclose validating […]. (underlined emphasis for aspect not taught)  
 Kennedy however, in analogous art of blockchain transaction processing discloses 
validating […]  ([0023] “the processing server 102 may be configured to validate electronic payment transactions processed via the payment network 106 via the use of a private blockchain associated with a blockchain network”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 8 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 8, Fawls discloses
each one of the ideal markers (L11,L12,L13,L4,LI5...LIN) comprises an ideal target datum (DT1,DT2,DT3,DT4,...DTN) and each one of the real markers (LR1, LR2, LR3, LR4, LR5...LRN) comprises at least one real action datum (DAI, DA2, DA3, DA4, DA5,...DAN) (claim 14, [0035] “a process measures and rules store, coupled in communicating relationship with said data store, for applying at least one process measure and at least one rule to selected data of interest in said data store to produce intermediate results” “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric”)
[…] whether the real action data (DAl, DA2, DA3, DA4, DA5,...DAN) are in conformity with the ideal target data (DT1,DT2,DT3,DT4,...DTN), and generating each one of the expectation parameters (PE, PE, PE2, PE3, PE4, PE5...PEN) based on the […] of the real action data (DAI, DA2, DA3, DA4, DA5,...DxN) with the ideal target data (DT1,DT2,DT3,DT4,...DTN) ([0010], claim 5, [0040] “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities” “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category” “data regarding entities, events and financial instruments contained within data store 10. Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”)
[…] verifying […] verification […]. (underlined emphasis for aspect not taught)  
 Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] verifying  […] verification […]  ([0020], [0026] “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network” “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 9 is dependent on claim 8 which is rejected as indicated above. As per dependent claim 9, Fawls discloses
the ideal markers (L1,L12,L13,L4,LI5...LIN) and the real markers (LR1, LR2, LR3, LR4, LR5... LRN) are configured as data markers and conformity markers, such that for the data markers (claim 14, [0035] “a process measures and rules store, coupled in communicating relationship with said data store, for applying at least one process measure and at least one 
[…] whether the real action datum (DAI, DA2, DA3, DA4, DA5,...DxN) is equal to the ideal target datum (DT1,DT2,DT3,DT4,...DTN), […] whether the real action datum (DAI, DA2, DA3, DA4, DA5,...DxN) is subsequent to the ideal target datum (DT1,DT2,DT3,DT4,...DTN), and […] whether the real action datum (DAI, DA2, DA3, DA4, DA5,...DAN) is prior to the ideal target datum (DT1,DT2,DT3,DT4,...DTN).   ([0043], [0010], claim 5, [0040] “ The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which may be selected or varied by the user” “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities” “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category” “data regarding entities, events and financial instruments contained within data store 10. Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”)
Fawls does not disclose […] verifying […] verification […]. (underlined emphasis for aspect not taught)  
 
[…] verifying  […] ([0020], [0026] “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network” “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 10 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 10, Fawls discloses
 at least one from among the following stages: generating a favorable […] if the real action datum (DAI, DA2, DA3, DA4, DA5,...DAN) is equal to the ideal target datum (DT1,DT2,DT3,DT4,...DTN) or if the real action datum (Dal, DA2, DA3, DA4, Da5,...DAN) is prior to the ideal target datum (DT1,DT2,DT3,DT4,...DTN), or generating an unfavorable expectation parameter (PED) if the real action datum (Dal, DA2, DA3, DA4, Da5,...DAN) is subsequent to the ideal target datum (DT1,DT2,DT3,DT4,...DTN).  ([0043], [0010], claim 5, [0040] “ The application of the compliant/non-compliant metrics to the time sequence data 
Fawls does not disclose […] expectation parameter (PEF) […]. (underlined emphasis for aspect not taught)  
 Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] expectation parameter (PEF)  […] ([0041] “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same 

Claim 11 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 11, Fawls discloses
 comparing the real action data (Dal, DA2, DA3, DA4, Da5,...DAN) with the ideal target data (DT1,DT2,DT3,DT4,...DiN), and interpreting the comparison between the real action data (Dal, DA2, DA3, DA4, Da5,...DAN) with the ideal target data (DT1,DT2,DT3,DT4,...DTN), and alternatively: if the real action data (Dal, DA2, DA3, DA4, Da5,...DAN) are in conformity with the ideal target data (DT1,DT2,DT3,DT4,...DTN), perform the step of generating a positive conformity response and further generating a favorable […], or if the real action data (Dal, DA2, DA3, DA4, Da5,...DAN) are not in conformity with the ideal target data (DT1,DT2,DT3,DT4,...DTN), perform the step of generating a non-conformity response and generating an unfavorable […]  ([0007],[0043], [0010], claim 5, [0040] “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen” “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which may be selected or varied by the user” “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities” “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category” “data regarding entities, events and financial instruments contained 
Fawls does not disclose […] expectation parameter (PEF) […]. (underlined emphasis for aspect not taught)  
 Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] expectation parameter (PEF)  […] ([0041] “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 12 is dependent on claim 11 which is rejected as indicated above. As per dependent claim 12, Fawls discloses
 the conformity between the real action data (Dal, DA2, DA3, DA4, Da5,...DAN) and the ideal target data (DT1,DT2,DT3,DT4,...DiN) is beneficial so that the agreement between the entities (C and V) is implemented, and the non-conformity between the real action data (Dal, Da2, Da3, DA4, Da5,...DAN) and the ideal target data (DT1,DT2,DT3,DT4,...DTN) is detrimental so that the agreement between the entities (C and V) is implemented ([0035], [0050], [0051] “The application of process measures/rules, which represent what was supposed to happen under ideal conditions, to selected event data, which represent what actually happened, produces intermediate results which are passed to the selected metric. Based on the intermediate results, a process metric calculates an operational value at risk metric ” “Utilizing metrics derived by this method, including the measures like those described in the prior examples, the firms have a means to compare differences in operational risks, utilizing one or more of the methods factors, dimensions or indices that quantify the operational risk effects, normalized to account for differences in common industry comparison categories such as firm size, investment style, automation method and process organization.” “ Each participant firm and interested party firm is exposed to some level of operating risk and potential financial loss based on the relationship each has to the event and the techniques each firm employs to collect, enter, store and utilize information about the event”)

Claim 13 is dependent on claim 11 which is rejected as indicated above. As per dependent claim 13, Fawls discloses
[…] if the unfavorable [..] is generated, or […] if the favorable […] is generated.  ([0007],[0043], [0010], claim 5, [0040] “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen” “The application 
Fawls does not disclose […] incrementing […] reducing […] score risk […] , […] expectation parameter[…].
Hoover however, in analogous art of data driven decisions discloses 
[…] incrementing […] reducing […] score risk […] ([0137], [0149], [0140], [0096] “The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk).” “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of acceptable risk scores. The customizable thresholds also allow for custom categorization of risk scores such as “high”, “medium”, or “low” risk based on available data and scoring techniques.” “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).
Fawls/Hoover does not disclose […]expectation parameter[…].
 Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] expectation parameter  […] ([0041] “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same 

Claim 14 is dependent on claim 13 which is rejected as indicated above. As per dependent claim 14, Fawls discloses
[…]based on the comparison between the performance rating (Ip) and the[…]  ([0007],[0043], [0010], claim 5, [0040] “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen”)
Fawls does not disclose updating the score risk (IR), […] expectation parameter[…].
Hoover however, in analogous art of data driven decisions discloses 
updating the score risk (IR) […]([0137], [0149], [0140], [0096]  “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk. For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, 
Fawls/Hoover does not disclose […]expectation parameters (PE, PEl, PE2, PE3, PE4, PE5... PEN)[…].
 Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] expectation parameters (PE, PEl, PE2, PE3, PE4, PE5... PEN) […] ([0041] “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 15 is dependent on claim 14 which is rejected as indicated above. As per dependent claim 15, Fawls discloses
[…] on a first updating level or on a second updating level based on the comparison between the performance rating (Ip) and the […] ([0007],[0043], [0010], claim 5, [0040] “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen” “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which may be selected or varied by the user” “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities” “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category” “data regarding entities, events and financial instruments contained within data store 10. Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”)
Fawls does not disclose updating the score risk (IR), […] expectation parameter (PE, PEl, PE2, PE3, PE4, PE5...PEN)  […].
Hoover however, in analogous art of data driven decisions discloses 
updating the score risk (IR) […]([0137], [0149], [0140], [0096]  “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk. For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk. ”)

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).
Fawls/Hoover does not disclose […]expectation parameter (PE, PEl, PE2, PE3, PE4, PE5...PEN) […].
 Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] expectation parameter  […] ([0041] “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, 

Claim 16 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 16, Fawls discloses
[…] on the first updating level in the event of an unfavorable […] and if the performance rating (Ip) is nearer […] than to the, […] on the second updating level in the event of an unfavorable […] and if the performance rating (Ip) is nearer to the […] than to the […]. ([0007],[0043], [0010], claim 5, [0040] “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen” “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which may be selected or varied by the user” “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities” “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category” “data regarding entities, events and financial instruments contained within data store 10. Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”)
Fawls does not disclose updating the score risk (IR), […] expectation parameter […]the first state of implementation (P1)[…] second state of implementation (PN).
Hoover however, in analogous art of data driven decisions discloses 
updating the score risk (IR) […]([0137], [0149], [0140], [0096]  “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk. For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).
Fawls/Hoover does not disclose […]expectation parameter […][…]the first state of implementation (P1)[…] second state of implementation (PN).
 Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] expectation parameter  […] 
[…]the first state of implementation (P1)[…] second state of implementation (PN) ([0018], [0041] “ which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated.” “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 17 is dependent on claim 16 which is rejected as indicated above. As per dependent claim 17, Fawls discloses
[…] on the second updating level in the event of a favorable […] and if the performance rating (Ip) is nearer […] than to the, […] on the second updating level in the event of an favorable […] and if the performance rating (Ip) is nearer to the […] than to the […]. ([0007],[0043], [0010], claim 5, [0040] “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen” “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at 
Fawls does not disclose updating the score risk (IR), […] expectation parameter […]the first state of implementation (P1)[…] second state of implementation (PN).
Hoover however, in analogous art of data driven decisions discloses 
updating the score risk (IR) […]([0137], [0149], [0140], [0096]  “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk. For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).

Fawls/Hoover does not disclose […]expectation parameter […][…]the first state of implementation (P1)[…] second state of implementation (PN).
 Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] expectation parameter  […] ([0041] “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”)
[…]the first state of implementation (P1)[…] second state of implementation (PN) ([0018], [0041] “ which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated.” “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).


Claim 18 is dependent on claim 16 which is rejected as indicated above. As per dependent claim 18, Fawls discloses
[…] in a higher amount than the amount of the second updating level. ([0007], [0035], [0043], [0010], claim 5, [0040] “effectively compare one or more events (what actually happened) with a reference (what was supposed to happen)” “the larger the magnitude, the greater the risk (or lower the quality).” “The application of the compliant/non-compliant metrics to the time sequence data store are displayed to a user at step 82 as a time sequenced measurement view (i.e., a graphical display of operational process quality and risk over a period of time which may be selected or varied by the user” “monitor the aggregate operational risk associated with failing to comply with regulatory, contractual or other expectations attached to transactions involving the movement or exchange of cash, securities, assets or liabilities” “a financial instrument identifier, one or more expected conditions, one or more actual conditions, a value and a category” “data regarding entities, events and financial instruments contained within data store 10. Pertinent data and rules are supplied to a processing module 64 which functions to derive factor and dimensions which are useful for quality or risk assessment of a process of interest.”
Fawls does not disclose updates the score risk (IR), […] 
Hoover however, in analogous art of data driven decisions discloses 
updating the score risk (IR) […]([0137], [0149], [0140], [0096]  “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk. For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).

Claim 19 is dependent on claim 18 which is rejected as indicated above. As per dependent claim 19, Fawls discloses- […] is reversely proportional to the quantity of favorable […]. ([0035] “the expression of operational risk in this fashion becomes an instantly recognizable warning: the larger the magnitude, the greater the risk (or lower the quality).”)  Fawls does not wherein the score risk (IR) […] expectation parameters (PEF) existing within the validation chain (Ci, C2,...CN) .  
Hoover however, in analogous art of data driven decisions discloses 
[…]score risk (IR) […]([0137], [0149], [0140], [0096]  “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk. For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).
Fawls/Hoover does not […] expectation parameters (PEF) existing within the validation chain (Ci, C2,...CN) .  
Kennedy however, in analogous art of blockchain transaction processing discloses 
[…] expectation parameters  […] 
existing within the validation chain (Ci, C2,...CN)   ([0020], [0026] “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network” “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 20 is dependent on claim 19 which is rejected as indicated above. As per dependent claim 20, Fawls discloses- maximally reducing […] if the performance rating (IP) attains the second operating state (PN) […] comprises solely favorable […]. ([0035], [0137], [0149], [0140], [0096]  “the expression of operational risk in this fashion becomes an instantly recognizable warning: the larger the magnitude, the greater the risk (or lower the quality).”“The item risk score can be modified according to risk score thresholds to indicate a level of risk for the item (e.g. score range 70-100 is High Risk, 30-69 is Medium Risk, and 0-29 is Low Risk).” “each risk score may have a customizable risk score threshold or tolerance which enables decision-makers to set a range of 
Fawls does not disclose […] score risk (IR) […]and a validation chain (Ci, C2,...CN) comprises solely favorable expectation parameters (PEF).  
Hoover however, in analogous art of data driven decisions discloses 
[…]score risk (IR) […]([0137], [0149], [0140], [0096]  “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.” “The same scoring scale (e.g., 0-1000) may be used for each type of score, e.g., price risk, supplier risk, and/or item risk score. Also, the same threshold in the scoring scale may identify a bid as a high-risk. For example, if the threshold is 800, a price risk score, a supplier risk score and/or an item risk score greater than or equal to 800 for a bid may indicate the bid is high-risk. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, 
Fawls/Hoover does not […] a validation chain (Ci, C2,...CN) comprises […] expectation parameters (PEF).  .  
Kennedy however, in analogous art of blockchain transaction processing discloses 
a validation chain (Ci, C2,...CN) comprises  […] (PEF).   ([0020], [0026] “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network” “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”)
[…] expectation parameters  […] ([0041] “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these aforementioned teachings of Kennedy with the motivation to provide for verification (Kennedy [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).

Claim 21 is dependent on claim 20 which is rejected as indicated above. As per dependent claim 21, Fawls discloses- generating a reliability index (Ic) linked to at least one from among a first entity (C) and a second entity (V), wherein the reliability index (Ic) is generated from the grouping of a plurality of risk ratings (IR1, IR2, IR3, IR4, IR5...IRN) previously known for actions carried out with the first entity (C) and/or with the second entity (V), and upon receiving […] for at least one asset (DC), generate […] based on the reliability index (Ic).  ([0050], [0042], [0044], [0052], [0030] “normalized to account for differences in common industry comparison categories such as firm size, investment style, automation method and process organization.” “performance and risk metrics by event into factors, dimensions and indexes that represent measures of operating performance and risk.” “An investment firm might wish to determine the value at risk in its operational process resulting from the failure to appropriately record each and every trade settlement event on the contractual settlement date established for the specific event.” “The active participants include the investment manager that decides the security that should be purchased or sold; the broker with whom the trade is actually completed” “process measures/rules store 8 and data store 10 may be implemented using conventional computer memory (RAM)”)
Fawls does not explicitly disclose “ purchase order […]” “ score risk […]” as stated in the claim. (underlined emphasis on aspects not taught)Hoover however, in analogous art of data driven decisions discloses 
purchase order […] ([0137] “At 1801, pre-award research may be performed through the system 501 before generating a request for bids to supply items. At 1802, a purchase requisition (PR) is generated that specifies the details for the procurement request for 
 score risk […] ([0140] “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).

Claim 22 is dependent on claim 21 which is rejected as indicated above. As per dependent claim 22, Fawls discloses- wherein the […] of the asset (DC) is generated by the second entity (V), wherein the asset (DC) is acquired by a credit institution (CI), such that the method further comprises at least one from among the steps of: displaying the […] on an indication element of the credit institution (CI), displaying […]on the indication element of the credit institution (CI), displaying the […]on the indication element of the credit institution (CI), or displaying the […] on the indication element of the credit institution ([0008], [0048], [0050], [0042], [0044], [0052], [0030] ([0049] “and a user interface through which results are displayed to a user and through which a user may specify inquiries that are of interest.” “The investment firm compares its accumulated financial instrument holdings for the client account to the accumulated financial instrument holdings for 
Fawls does not explicitly disclose “ purchase order […]” “ score risk […]” the validation seals (Si, S2, S3, S4, S5...SN) […] validation chain (C1, C2,...CN) […] expectation parameters (PEF, PED) […]  as stated in the claim. Hoover however, in analogous art of data driven decisions discloses 
purchase order […] ([0137] “At 1801, pre-award research may be performed through the system 501 before generating a request for bids to supply items. At 1802, a purchase requisition (PR) is generated that specifies the details for the procurement request for soliciting bids. At 1801-1802, item and supplier reports may be generated and accessed to aid in the procurement request generation”)
 score risk […] ([0140] “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”)

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).Fawls/Hoover does not explicitly disclose “the validation seals (Si, S2, S3, S4, S5...SN) […] validation chain (C1, C2,...CN) […] expectation parameters (PEF, PED) […]  as stated in the claim.
Kennedy however, in analogous art of blockchain transaction processing discloses 
the validation seals (Si, S2, S3, S4, S5...SN) […] validation chain (C1, C2,...CN) […] ([0020], [0026] “validation of both electronic payment transactions processed using a payment network 106 and blockchain transactions associated with a blockchain network” “The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification.”)
[…] expectation parameters  […] ([0041] “The validation module 220 may receive the data to be validated, may perform the appropriate validation methods, and may output an indication of success or failure for the validation. For example, if the validation of the new data record 208 is successful, the validation module 220 may indicate thusly, which may result in the adding of the new data record 208 to the blockchain”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls/Hoover with these 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kennedy, the results of the combination were predictable (see MPEP 2143 A).


Claim 23 is dependent on claim 22 which is rejected as indicated above. As per dependent claim 23, Fawls discloses- issuing a warning to the credit institution (CI) if the […] is below a critical […] ([0035], [0048], [0042] “the expression of operational risk in this fashion becomes an instantly recognizable warning: the larger the magnitude, the greater the risk (or lower the quality).” “Each financial instrument event is recorded by the investment firm and the custodian bank, both acting for the client. ” “These results are aggregated and sorted and the results are displayed to a user at step 80 as a measurement view for the time period of interest (i.e., a graphical display of operational process quality and risk at a moment in time).” )Fawls does not explicitly disclose “ score risk […]”as stated in the claim. Hoover however, in analogous art of data driven decisions discloses 
score risk […] ([0140] “the price risk scores and confidence level indicators are updated and appear alongside other relevant bid evaluation data.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fawls with these aforementioned teachings of Hoover with the motivation to make decisions (Hoover [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hoover, the results of the combination were predictable (see MPEP 2143 A).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         
	June 3, 2021